The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1, 4, 7, 10, 12, 17, 19-20 and 22-23, 34 and 36 are currently under examination. Claims 2-3, 5-6, 8-9, 11, 13-16, 18, 21, 24-33, 35 and 37 have been cancelled. No claims are amended, newly added and cancelled.
Allowable Subject Matter
Claims 1, 4, 7, 10, 12, 17, 19-20 and 22-23, 34 and 36 are allowed.
The closest prior arts are Wang et al. (US 2007/0082187), and Floyd et al. (US 5, 691, 426).
Wang et al. teach a composition useful for forming cellulosic products comprising Maltodextrin and crosslinking agent urea (DHEU, also named as 4,5-dihydroxyimidazolidin-2-one as applicant’s crosslinking agent), a reaction product obtained from reacting urea with glyoxal, and effective amount of pH-adjuster Bronsted-Lowery acid such as HCl (Abstract, [0011]-[0023] and [0050]).
The composition taught by Wang et al. discloses glyoxal (3 k mol), assuming all of the glyoxal convers to the dihydroxyethylene urea (3 k mol), and 1400 Kg Maltodextrin with DE of 8-12 (Example 2, [0063]). Maltodextrin (C40H82O41, molecular weight =1218, see formula below, 1.15 k mol) contains 8 equivalent of dextrose). 1400 Kg of Maltodextrin is equivalent to 9.2 k mol of dextrose. Therefore, a molar ratio dihydroxyethylene urea (applicant’s a crosslinking agent) to dextrose (applicant’s elected reduced sugar) is 1:3 as the instant claims.
Floyd et al. teach a binder composition comprising an acid selected from HCl and p-toluene sulfonic acid (col. 3, lines 52-53), and polyol selected from dextrose and dextrose oligomers (claims 1 and 11).
PTAB agreed with Appellant that the cited prior art would have provided the skilled artisan with a reason to substitute sulfonic acid for HCl in Wang’s composition is not supported.
Therefore, claims 1, 23 and 36 are allowed. As such, the dependent claims 4, 7, 10, 12, 17, 19-20 and 22 and 34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUN QIAN/           Primary Examiner, Art Unit 1738